                                 New York Office                California Office                 www.mkwllp.com
                                 15 W. 26th Street, 7th Floor   450 Sansome Street, Suite 1005
                                 New York, New York 10010       San Francisco, California 94111
                                 Phone: 212-529-5131            Phone: 415-738-6228
                                 Fax: 212-529-5132


                                                                                        Marc J. Pernick
                                                                                          415-738-7391
                                                                                  mpernick@mkwllp.com

October 18, 2019
Honorable Sandra J. Feuerstein
United States District Court for the
Eastern District of New York
100 Federal Plaza
Courtroom 1010
Central Islip, NY 11722

VIA ECF

     Re: Matkal v. VG Rush/Priceless/Savewize (2:18-02833-SJF-AKT)

Dear Judge Feuerstein:

We represent Defendant and Third-Party Plaintiff VG Rush Corp. (“VG Rush”)
in this action. VG Rush submits this letter in light of the Court’s
October 17, 2019 Order dismissing Plaintiff Matkal LLC’s complaint against VG
Rush with prejudice and directing the Clerk of the Court to close this case.
(Dkt. No. 62.)

VG Rush is concerned that the Court’s direction to the Clerk of the Court to
close the case is inconsistent with the procedural posture of the matter. This is
because, while Matkal has now dismissed its claims against VG Rush with
prejudice, VG Rush still has pending third-party claims for indemnification and
breach of warranty pending against Third-Party Defendants Priceless Resource
Inc. (“Priceless”) and DASP Group LLC d/b/a Savewize Premium Closeouts
(“Savewize”). (See Third-Party Complaint (“Dkt. No. 10”).) VG Rush’s claims
against Priceless and Savewize remain live, ripe, and in dispute.

Independent subject matter jurisdiction exists for VG Rush’s third-party
claims. VG Rush is a California corporation with a principal place of business
in Northridge, California. (See id. at ¶ 6.) Priceless is a New York corporation
with its principal place of business in Brooklyn. (See id. at ¶ 7; Priceless
Answer (Dkt. No. 49) at ¶ 7.) Savewize is a New Jersey limited liability
company with its principal place of business in Lakewood, New Jersey. (See
Dkt. No. 10 at ¶ 8; Savewize Answer (Dkt. No. 37) at ¶ 8.) There is thus
Mauriel Kapouytian Woods LLP

Honorable Sandra J. Feuerstein
October 18, 2019
Page 2 of 2

complete diversity over VG Rush’s third-party claims and, given the fees that
VG Rush has incurred to date, there is more than $75,000 in dispute.

Further, while Matkal’s original claim against VG Rush initially gave rise to
federal subject matter jurisdiction in this case, the Court has discretion to
retain supplemental jurisdiction over VG Rush’s third-party claims. See
28 U.S.C. § 1367(c)(3); Ametex Fabrics v. Just in Materials, Inc., 140 F.3d 101,
105-06 (2d Cir. 1998) (affirming district court’s decision to retain supplemental
jurisdiction over third-party action after dismissal of original claim).

At the May 30, 2019 Status Conference, the Court directed Matkal and VG
Rush to complete discovery by July 30, 2019, and temporarily stayed discovery
with respect to VG Rush’s third-party claims against Priceless and Savewize.
Now that Matkal and VG Rush have resolved their dispute, the time has come
to move forward on VG Rush’s third-party claims. To the extent it is useful for
the Court, VG Rush would be happy to appear at a Status Conference to
discuss a schedule for resolution of its third-party claims. There is currently a
conference set for January 22, 2020, but VG Rush would be amenable to
advancing the date of that conference. VG Rush expects this part of the case to
move quickly. The facts are undisputed, the law regarding indemnification and
U.C.C. warranties is clear, and little discovery is needed.

For all of the above reasons, VG Rush asks the Court to vacate or clarify its
October 17, 2019 direction to the Clerk of the Court to close this case.


                                     Respectfully Submitted,

                                     /s/ Marc J. Pernick

                                     Marc J. Pernick

cc:   Counsel via ECF
